
	
		I
		112th CONGRESS
		2d Session
		H. R. 5630
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Paulsen (for
			 himself, Mr. McDermott,
			 Mr. Boustany, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  increased penalty in certain cases of fraudulent understatement of a taxpayer’s
		  liability by a tax return preparer.
	
	
		1.Short titleThis Act may be cited as the
			 Fighting Tax Fraud Act of
			 2012.
		2.Increased penalty
			 for certain fraudulent understatements of taxpayer’s liability by tax return
			 preparer
			(a)In
			 generalSection 6694 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsections (c), (d),
			 (e), and (f) as subsections (d), (e), (f), and (g), respectively, and by
			 inserting after subsection (b) the following new subsection:
				
					(c)Understatement
				due to fraud
						(1)In
				generalAny tax return preparer who prepares any return or claim
				for refund with respect to which any part of an understatement of liability is
				due to conduct described in paragraph (2) shall pay (in addition to any other
				penalties) a penalty with respect to each such return or claim in an amount
				equal to the greater of—
							(A)$5,000, or
							(B)the amount of such
				understatement of liability.
							(2)Fraudulent
				conductConduct is described in this paragraph if such conduct
				consists of—
							(A)a willful
				modification of any return or claim for refund which—
								(i)creates an
				understatement of liability, and
								(ii)is made by the
				tax return preparer after such return or claim has been signed by the taxpayer,
				and
								(B)a willful attempt
				by the tax return preparer to receive the proceeds of a refund any portion of
				which is attributable to such understatement of
				liability.
							.
			(b)Conforming
			 amendmentsSubsections (d) and (e) of section 6694 of such Code,
			 as redesignated by subsection (a), are each amended by striking
			 subsection (a) or (b) each place it appears and inserting
			 subsection (a), (b), or (c).
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 and claims prepared after the date of the enactment of this Act.
			
